Citation Nr: 1022682	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  97-17 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from May 31, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and O. S. 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran had over 21 years of active duty service between 
1960 and 1982.  He retired from active duty in August 1982.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In April 1999, a travel board hearing was held before the 
undersigned Veterans Law Judge.  

In August 1999, June 2004, and January 2009, the Board 
remanded this case for additional development.  The case has 
since returned to the Board.  

In January 2009, the Board noted that the issue of 
entitlement to service connection for prostate cancer had 
been raised by the record.  The matter was referred to the RO 
for further development in accordance with the Veterans 
Claims Assistance Act of 2000.  On review, it does not appear 
that any action was taken.  As such, the issue of entitlement 
to service connection for prostate cancer is again referred 
to the Agency of Original Jurisdiction (AOJ) for appropriate 
action.  

Additionally, evidence of record indicates that the Veteran 
was awarded disability benefits from the Social Security 
Administration for a primary diagnosis of chronic ischemic 
heart disease without angina.  The Veteran is advised that VA 
is proposing to amend 38 C.F.R. § 3.309(e) to add ischemic 
heart disease to the list of diseases associated with 
exposure to certain herbicide agents.  The intended effect of 
this proposed amendment is to establish service connection 
for these diseases based on herbicide exposure.  See 75 Fed. 
Reg. 14391-14401 (2010).  If the Veteran wishes to file a 
claim of entitlement to service connection for ischemic heart 
disease or other cardiovascular disability, he should advise 
the appropriate RO.  

]
FINDINGS OF FACT

1.  For the period from May 31, 1996 to November 7, 1996, the 
Veteran's PTSD was productive of considerable social and 
industrial impairment.  

2.  For the period from November 7, 1996 to April 8, 2009, 
the Veteran's PTSD was productive of considerable social and 
industrial impairment; as well as occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  Since April 8, 2009, the Veteran's posttraumatic stress 
disorder has been productive of total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  For the period from May 31, 1996 to April 7, 2009, the 
criteria for a 50 percent evaluation, and no more, for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  For the period beginning on and after April 8, 2009, the 
criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board observes that the Veteran's claim of 
entitlement to service connection for PTSD was filed and 
rated prior to the enactment of the VCAA.  This appeal stems 
from that issue.  Notwithstanding, as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Specifically, the claims file contains voluminous VA medical 
center records and Social Security Administration records.  
The Veteran was provided VA examinations in July 1996, 
December 1997, April 2003, and April 2009.  On review, these 
examinations are adequate for rating purposes.  

Throughout the course of this appeal, the Veteran has been 
provided the opportunity to present pertinent evidence.  He 
also testified at a Board hearing.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).  

II. Factual Background

Social Security records show the Veteran was awarded 
disability benefits, with an onset date of October 1994.  The 
primary diagnosis was chronic ischemic heart disease without 
angina, and the secondary diagnosis was major depression and 
posttraumatic stress disorder.  

A July 1995 statement from a VA physician indicates that the 
Veteran was hospitalized at a military treatment facility 
from June to July 1995 for major depression and PTSD.  The 
physician indicated that the Veteran had difficulty dealing 
with the public and required further treatment in order to 
tolerate the stress associated with day to day work activity.  

VA records show the Veteran was admitted to the in-patient 
PTSD program from October to November 1995.  A global 
assessment of functioning score of 45 was assigned at 
discharge.  A nursing note at discharge indicates that 
depressive symptoms had lessened, self esteem increased, and 
the Veteran was more sociable and seemed to understand his 
posttraumatic stress disorder better.  

On May 31, 1996, the Veteran submitted a claim of entitlement 
to service connection for PTSD, and he underwent a VA 
examination in July 1996.  He noted suicidal preoccupation, 
difficulty concentrating and social isolation.  He reported 
that his sleep patterns and mood were improved with 
medication.  He reported occasional social contacts but was 
reclusive and isolative.  Mental status examination revealed 
that the Veteran's general appearance and hygiene were 
appropriate.  His speech was marked with quiet tone, moderate 
tempo, and clear enunciation.  His affect was cooperative.  
He was quiet, pleasant, and occasionally tearful.  The 
appellant was appropriately oriented and there was no 
indication of hallucination or delusion.  The diagnostic 
impressions included PTSD as characterized by recurrent 
ruminative thought pattern, intrusive thoughts, startle 
response and hypervigilance, feelings of betrayal, social 
isolation and persisting anxiety, contributing factor 
depression and self-recrimination; and depression, major, 
recurrent.  A global assessment of functioning score of 65 
was assigned was reported as 65.  

Private therapy records dated in 1996 document complaints of 
social isolation and anxiety.  

In December 1996, the RO granted entitlement to service 
connection for PTSD and assigned a 10 percent evaluation 
effective May 31, 1996.  The Veteran disagreed with the 
initial evaluation and subsequently perfected this appeal.  

A February 1997 VA mental health record documents the 
Veteran's report that this time period was extremely 
stressful with flashbacks to Vietnam.  He denied current 
suicidal or homicidal ideation.  Objectively, he was 
depressed and slightly anxious.  

On VA examination in December 1997, the Veteran reported 
continued isolation.  He stated that when frustrated his 
internal rage built up, and he dealt with this by going off 
into the woods.  The Veteran reported various PTSD symptoms 
that were much worse when he is not on medication.  These 
symptoms included nightmares, flashbacks, and night sweats.  
Although the Veteran felt his thought processes were 
impaired, the examiner indicated that he did not find 
impairments of registration, attention, or short-term memory 
on examination.  The Veteran was confused at times and would 
stutter.  He reported an exaggerated startle response.  He 
was able to maintain personal hygiene and other basic 
activities of daily living.  He did report some obsessive 
behavior such as sweeping his floor repetitively, but he 
denied a history of panic attacks.  He was currently avoiding 
relationships and described his relationships as 
"disasters."  Mental status examination revealed no active 
suicidal or homicidal ideation.  He denied impulse control 
problems.  There was no evidence of delusions or 
hallucinations, and no memory defects.  The diagnosis was 
chronic, moderate posttraumatic stress disorder.  A global 
assessment of functioning score attributable to PTSD only was 
60.  

A fee basis therapist (under VA contract) submitted a report 
concerning her treatment observations and comments based on 
her group and individual therapy of the Veteran from 1996 to 
1998.  She indicated that combat related symptoms continued 
to impact his current ability to create a normal lifestyle.  
He was isolated and continued to ruminate.  Sleeplessness and 
fatigue contributed to depressive thoughts.  There was no 
suicidal or homicidal ideation evident.  The examiner 
indicated that personal relationships were a challenge.  The 
Veteran continued to need people living near him, yet he 
suffered the paradox of also needing to be left alone.  His 
sense of safety was always a challenge.  It was noted that 
the Veteran's trust issues and paranoid thinking greatly 
inhibited his ability to create a healthy lifestyle.  The 
examiner also noted several healthy observations, to include 
healthy contact with other veterans, excellent cognitive 
skills, an ability to respond to therapy, using tools to work 
with anger and other emotional reactivity, and dedication to 
family relationships.  A global assessment of functioning 
score of 49 was assigned.  

In March 1998, the RO increased the evaluation for PTSD to 30 
percent disabling, also effective May 31, 1996.  

At the April 1999 hearing, the Veteran testified that he 
could not sleep without medications.  He reported tending to 
isolate, although he was trying to get more socialized with 
various activities.  He reported living far from the city and 
he did not feel comfortable around people.  

In April 1999, the Veteran submitted various lay statements.  
B. H. indicated that she had been the Veteran's neighbor for 
about 10 years.  She indicated that the medications helped 
him, but when they run out he became very anxious and 
agitated.  C. S. stated that they shared chores and met daily 
for a three mile walk.  She noted the Veteran had various 
problems when he was off his medications.

A December 1999 VA record indicates that the Veteran had 
increased his Zoloft a few weeks ago for better benefits.  He 
reported a persistent startle response, but had stopped going 
to PTSD support groups because he found it difficult to deal 
with the noise.  He denied suicidal or homicidal ideation.  

The Veteran was seen in the VA mental health clinic in 
November 2000.  He stated that he did well with psychiatric 
medications when he took them, but was currently out.  The 
Veteran reported that his son and nephew were currently 
living with him.  He did projects around the house and was a 
member of a veterans' organization that helped with burial 
details.  The Veteran completed the mental status examination 
without any difficulty.  He related appropriately and with 
normal affect.  He denied any difficulty concentrating, and 
there was no evidence of psychosis or formal thought 
disorder.  His judgment and insight appeared good.  The 
diagnosis was PTSD.  A global assessment of functioning score 
of 60 was assigned.  Psychiatric medications were refilled. 

VA primary care note dated in April 2003 indicates the 
Veteran had not seen a psychiatrist in about two years but 
had been stable on Sertraline and Trazodone at night for 
sleep.  The Veteran reported that he could not sleep without 
medications and that he had nightmares and bad dreams.  There 
was no suicidal or homicidal ideation, but he preferred to be 
alone.  

The Veteran underwent a VA examination in April 2003.  At 
that time, he was alert, well-groomed, and his behavior was 
appropriate.  He stayed in contact with his two adult 
children, and currently had a female friend with whom he felt 
a close friendship, but not emotional closeness.  He reported 
that if he did not take his medications then became irritable 
and generally did not function well.  The examiner noted that 
the Veteran exhibits no disturbance in thought processes and 
denies current suicidal or homicidal ideation.  He 
experienced panic attacks at times.  The Veteran reported 
continued nightmares but they come in spells.  He described 
problems with concentration and he tended to be very 
emotional.  He avoided crowds because they triggered anxiety.  
He reported that he did not have as much energy because of 
his heart problems but he did go out to dinner and movies 
with a friend.  He was also involved with a veterans' 
organization.  The diagnosis remained posttraumatic stress 
disorder.  A global assessment of functioning score of 55 was 
assigned.  The examiner remarked as follows: 

The (global assessment of functioning 
score) of 55 reflects moderate impairment 
in social and vocational functioning.  He 
is currently service connected for PTSD 
as 30%.  This seems appropriate to me, as 
much of his inability to work is related 
to his very poor physical health.  

VA cardiology note dated in November 2003 indicates that the 
Veteran appeared very depressed.  It was noted that his son 
had cancer.  
The Veteran underwent a VA mental health screening in March 
2004.  He reported feeling depressed, hopeless, tense, and 
nervous.  He reported having frequent panic attacks, and 
suicidal and homicidal thoughts.  It was noted that the 
Veteran had prostate cancer last year, at the same time his 
son was terminally ill.  The Veteran was treated and was in 
remission.  The Veteran reported a recent altercation with a 
person where it almost escalated into a physical fight.  The 
Veteran completed the mental status examination without any 
difficulty.  He denied current suicidal or violent ideation.  
He denied difficulty concentrating and remained alert, 
oriented, and attentive throughout the interview.  There was 
no evidence of a psychosis or formal thought disorder.  The 
appellant's judgment and insight appeared to be within normal 
limits.  The diagnoses were bereavement and depression.  A 
global assessment of functioning score of 45 was assigned.  
It was noted that the Veteran was depressed, grieving, and 
overwhelmed.  It was noted that the appellant believed that 
his grandchildren were his only reason for living.

A June 2004 mental health follow up indicates that the 
Veteran was having a problem with depression and 
uncontrollable crying spells.  He was still grieving.  He 
reported that friends lived on his property and they were 
supportive, as well as his neighbors.  The Veteran continued 
to report difficulty with sleep.  

A March 2005 VA mental health note documents the Veteran's 
statement that he was feeling quite well.  He was exercising 
and planning to visit his mother.  He stated that he did not 
have a social life but participates in the honor guard.  He 
reported that two Saturdays ago he went to a friend's 
memorial service, and then attended a concert but it was too 
much for him and he felt bad for several days later.  

In April 2005, the Veteran reported that he had been having a 
very hard time.  He finally removed the person he did not 
want on his property.  He recently had dinner with friends, 
and was going to visit his daughter next week.  He was then 
going to  visit his mother.  He reported that he was working 
out every third day and felt much better about himself and 
was less stressed.  

In May 2005, the Veteran reported that he was dreaming a lot 
lately and woke up in a panic attack several times a night.  
In July 2005, the Veteran reported that things were going 
well.  He was working on his place and accomplishing 
projects.  He thought it was turning out to be a good year.  

VA primary care note dated in February 2006 indicates that 
the Veteran was doing well overall.  He described insomnia 
and difficulty maintaining sleep.  The assessment included a 
history of grief reaction with depression.  The examiner 
noted that the Veteran was playing the piano and enjoying 
life living by himself.  

VA primary care note dated in May 2007 indicates that the 
Veteran was interested in seeing a therapist on a one on one 
basis.  The Veteran described difficulty with impatience, and 
being quick to anger and easily frustrated over the last six 
to seven months.  He stated that he was awakening frequently, 
sometimes due to bad dreams.  He denied suicidal ideation.  
He was not exercising, but was attending a local veterans' 
group.  He was teaching himself to play the piano.  

The Veteran's daughter submitted a statement in April 2008.  
She reported that her father has always been startled by loud 
noises and had never been able to be in large crowds.  She 
indicated that he lived like a recluse in the woods and had 
never been able to have close relationships with anyone other 
than with a few people that also served in the military.  

A January 2008 statement from the Veteran's neighbor 
indicates that she had watched his battle with PTSD.  She 
stated that when he was on his medications, he was a fine 
neighbor.  The appellant, however, had problems when he does 
not stay on the medications.  She noted that the Veteran had 
a heart attack, and that the death of his son and other 
stresses of rural living made it difficult for the Veteran to 
maintain his homestead.  

An undated statement from D. R. indicates that he had known 
the Veteran for about six years and during this time he had 
seen PTSD symptoms escalate.  He reported that the Veteran 
had become more isolated and distrustful.  The Veteran has 
made several attempts to share his home with others, but it 
always ended in conflict.  

The Veteran most recently underwent a VA examination on April 
8, 2009.  The Veteran reported he was taking Sertraline and 
had seen mental health staff intermittently over the past 
year for supportive sessions.  Because of his tendency to 
isolate and some difficulties with travel, the Veteran had 
not consistently been involved in treatment over the past few 
years.  The examiner noted the Veteran had undergone a great 
deal of both group and individual therapy in the past and it 
appeared he had reached maximum benefit from all modalities.  
The Veteran reported having a severely depressed mood, and 
that he suffered from depression on a daily basis.  He 
continued to live in a rural area, and his home had no 
running water or electricity.  A female friend recently moved 
in and was helping with some chores, but they did not have an 
intimate relationship.  The Veteran reported having contact 
with his daughter, but when he visited he spent most of his 
time inside or isolated in his room.  The Veteran reported 
having a few close friends who were Vietnam combat veterans.  
Otherwise, he does not socialize outside of the home.  All of 
the Veteran's time is taken up with chores and he does not 
take part in hobbies or leisure activities.  The Veteran 
believed his rural lifestyle was the only one he could 
tolerate.  

On mental status examination, the Veteran was clean and 
casually dressed.  Psychomotor activity was tense and his 
attitude toward the examiner was guarded.  Affect was 
constricted and mood was anxious, depressed, and labile.  The 
Veteran was tearful at times.  He was unable to perform 
serial sevens and he was very slow in spelling the word 
"world" backwards.  He was oriented to person, time and 
place.  Thought process was unremarkable but content was 
positive for ruminations.  The Veteran reported sleep 
impairment.  The examiner indicated the Veteran had 
inappropriate behavior in that he was extremely ruminative.  
He described the appellant as isolated in a home without 
utilities.  He refused to use a telephone because he was 
bothered if a phone rang.  There was no evidence of obsessive 
or ritualistic behavior or panic attacks.  There was some 
evidence of suicidal thoughts, although he denied suicidal 
ideation.  Impulse control was good and there were no 
episodes of violence.  The Veteran was able to maintain 
minimum personal hygiene and activities of daily living.  
Memory was normal.  Psychometric data indicated severe PTSD 
symptoms.    

The Axis I diagnoses were PTSD and a dysthymic disorder.  A 
global assessment of functioning score of 45 was assigned.  
The examiner indicated that the dysthymic disorder has 
developed over time in response to PTSD symptoms, ongoing 
isolation, loss of son five years ago, and worsening health 
status.  She noted that the Veteran did not maintain that 
posttraumatic stress disorder caused his unemployment, but it 
was clear that he could not tolerate demands of any work 
setting where he had to work with others.  The examiner 
described his prognosis of improvement as poor.  She noted he 
had adapted to a solitary, isolated lifestyle and he had 
serious medical problems which mitigated against any marked 
change in his psychiatric functioning.  In response to the 
question "is there total occupational and social impairment 
due to PTSD signs and symptoms", the examiner responded 
"yes".  In support of this, she stated:

(The) Veteran would not be able to 
maintain stable employment, both due to 
psychiatric symptoms and to chronic and 
serious medical problems.  The specific 
PTSD symptoms that cause social and 
occupational impairment include severe 
anxiety, insomnia, discomfort in social 
settings, hypervigilance, enhanced 
startle response, decreased 
concentration, decreased ability to make 
decisions, low tolerance for social 
conflict, insecurity in close personal 
relationships, and preoccupation with 
intrusive memories.  

III. Analysis

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
In a January 2010 statement, the Veteran indicated that the 
April 2009 examination report was an accurate assessment of 
his current mental and physical health.  He requested that 
the Board make a decision in his case. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the rating criteria for 
evaluating mental disorders were amended, effective November 
7, 1996.  See 61 Fed. Reg. 52700 (1996).  The April 1997 
statement of the case included both the former and the 
revised rating criteria.  Thus, the Veteran is aware of the 
amendments as well as all applicable criteria.  

Since this claim was initiated prior to the regulatory 
amendments, the Board will evaluate the Veteran's PTSD under 
both the former and the revised criteria in order to 
ascertain which version would afford him the highest rating.  
Thus, the Board must consider (1) whether an increased rating 
is warranted under the "former" criteria at any time since 
May 31, 1996; and (2) whether an increased rating is 
warranted under the "revised" criteria at any time on or 
after November 7, 1996.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue); 
VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

Under the rating criteria in effect prior to November 7, 
1996, PTSD warranted a 30 percent evaluation if there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, dc 9411 (1996).

A 50 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.

A 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id. 

A 100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  Id.

In a November 1993 precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93; 59 Fed.Reg. 4752 (1994).

The criteria for a 100 percent rating are each independent 
bases for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994). 

Under the regulation that went into effect on November 7, 
1996, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the global assessment of functioning scores 
assigned, the Board notes that the global assessment of 
functioning scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness. Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Global assessment of functioning scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers). A global 
assessment of functioning score of 41-50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a global 
assessment of functioning score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV). The 
Board is cognizant that a global assessment of functioning 
score is not determinative by itself.

In considering the merits of the claim, the Board has 
thoroughly reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).

On review, the Board finds that increased evaluations are 
warranted.  Specifically, a 50 percent evaluation is in order 
from May 31, 1996 to April 7, 2009; and a 100 percent 
evaluation is warranted from April 8, 2009.  Thus, the Board 
is effectively assigning staged ratings.  See Fenderson.  

	i. For the period from May 31, 1996 to April 7, 2009

As indicated for the term prior to November 7, 1996, only the 
former rating criteria are for application.  Evidence prior 
to this date showed that the Veteran was hospitalized on two 
occasions in 1995 for PTSD.  A July 1996 VA examination 
indicated the Veteran was struggling with various symptoms of 
PTSD, to include rumination, social isolation, and persisting 
anxiety.  There was also evidence of depression.

In reviewing the claim and in light of precedent opinions 
prepared by VA's General Counsel, the Board does not find a 
significant difference in "definite" as opposed to 
"considerable" impairment.  Resolving reasonable doubt in 
the Veteran's favor, his disability picture related to 
service-connected PTSD appears consistent with a 50 percent 
evaluation.  That is, the Veteran's PTSD was productive of 
considerable social and industrial impairment from May 31, 
1996.  Although the Veteran had occasional social contacts, 
he tended to isolate and have difficulty with personal 
relationships, as well as difficulty tolerating stress 
associated with work activity.  

Effective November 7, 1996, both the former and the revised 
criteria are for consideration.  On review, the Veteran's 
disability picture continued to meet the criteria for a 50 
percent evaluation under either set of criteria.  That is, 
evidence of record showed continued difficulty maintaining 
relationships and there was occupational and social 
impairment with reduced reliability due to disturbances of 
motivation and mood as well as relationship issues.  In 
making this determination, the Board acknowledges the 
statement by the April 2003 examiner that the 30 percent 
evaluation appeared appropriate.  The Board also has 
considered the various global assessment of functioning 
scores, which indicate impairment ranging from mild to 
serious.  The medical evidence, the Veteran's testimony, and 
lay statements of record, however, clearly show that the 
Veteran could not function without medication and that he 
continued to live a largely isolated lifestyle.  Although he 
made attempts at increasing his social activities, etc., 
personal relationships remained a challenge.  Medical 
evidence also shows continued sleep disturbances and that the 
Veteran experienced depression and anxiety.  

The Board has also considered whether entitlement to a 70 
percent evaluation was warranted under either the former or 
the revised criteria.  On review, it appears that the 
Veteran's symptoms varied somewhat throughout the appeal 
period and the Board acknowledges that he experienced 
increased depression surrounding the death of his son.  The 
overall evidence, however, does not support an evaluation 
greater than 50 percent prior to April 8, 2009.  That is, 
although the Veteran continued to isolate, lay statements 
suggest he did have some meaningful contact with his 
neighbors and he also participated in a veterans' 
organization.  A summary from the Veteran's private therapist 
surrounding his 1998 treatment pointed out various healthy 
observations, to include a dedication to family 
relationships.  Thus, there is no basis for finding severe 
impairment in or an inability to establish and maintain 
effective relationships.  

Regarding the impact on employment, the Board acknowledges 
that the Veteran was receiving disability benefits from 
Social Security due to his heart disease and PTSD.  The 
evidence, however, does not show that his PTSD symptoms alone 
were productive of severe occupational impairment prior to 
April 8, 2009.  Indeed, the April 2003 examiner suggested 
that much of the inability to work was due to poor physical 
health.  The medical evidence does suggest the Veteran had 
some difficulty adapting to stressful circumstances and that 
there were some intermittent suicidal thoughts.  
Additionally, the Veteran reported some obsessive rituals 
(sweeping), although this was not persistent.  Moreover, the 
evidence does not show near continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control with periods of violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  As noted, the Veteran chose to live an isolated 
lifestyle and was able to maintain his property and manage 
his activities of daily living.  Considering the overall 
evidence, the disability picture did not meet or more nearly 
approximate the criteria for a 70 percent evaluation.  

The Veteran was not frequently hospitalized for his service-
connected PTSD and objective evidence does not show that this 
disability had a marked interference with employment beyond 
that contemplated in the schedular standards.  Thus, the 
Board does not find that referral for an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009).

	ii. For the period beginning on and after April 8, 2009 

The Board finds that a 100 percent evaluation is warranted 
for PTSD effective April 8, 2009 under both the former or the 
current rating criteria.  This determination is based on the 
objective findings at the April 2009 VA examination, which 
indicate severe disability, as well as the statement that 
there was total occupational and social impairment due to 
PTSD signs and symptoms.  The Board acknowledges that the 
examiner further explained that the Veteran would not be able 
to maintain employment due to both psychiatric and physical 
symptoms.  Notwithstanding, she documented significant PTSD 
symptoms, and the findings were supported by psychometric 
data.  Resolving any reasonable doubt in the Veteran's favor, 
a total rating is assigned.  This is the maximum schedular 
evaluation available under the rating criteria.  


ORDER

For the period from May 31, 1996 to April 7, 2009, a 50 
percent evaluation for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



For the period beginning on April 8, 2009, a 100 percent 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


